FILED
                            NOT FOR PUBLICATION                              MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30137

               Plaintiff - Appellee,             D.C. No. 4:11-cr-00037-SEH

  v.
                                                 MEMORANDUM *
Z.W.C., JUVENILE FEMALE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Z.W.C., a juvenile female, appeals from an adjudication of juvenile

delinquency, in violation of 18 U.S.C. § 5032, following a true plea to an

information charging her with witness tampering, in violation of 18 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1512(b)(1). We have jurisdiction under 28 U.S.C. § 1291 and we dismiss.

      Z.W.C. pleaded true pursuant to a written agreement that included an appeal

waiver, but she contends that the waiver is not enforceable because her sentence

violates the Eighth Amendment prohibition against cruel and unusual punishment.

This contention lacks merit. See United States v. Meiners, 485 F.3d 1211, 1212-13

(9th Cir. 2007) (per curiam). We therefore enforce the valid appeal waiver. See

United States v. Bibler, 495 F.3d 621, 623-24 (9th Cir. 2007).

      DISMISSED.




                                         2                                   11-30137